Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 2, 2020

                                        No. 04-19-00216-CR

                                      Luis Antonio ARROYO,
                                             Appellant

                                                   v.

                                       The STATE of Texas,
                                             Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CR5532
                          Honorable Laura Lee Parker, Judge Presiding


                                           ORDER

        This is an appeal from an escape-from-custody conviction. See TEX. PENAL CODE ANN.
38.06(a). Appellant and the State have submitted their respective briefs in the appeal, and the
case was submitted on May 6, 2020. Thereafter, Appellant filed a motion for leave to
supplement the clerk’s record. Appellant requests to supplement the clerk’s record with trial
court documents from two separate trials: a capital murder trial and a murder trial. Appellant
argues these documents are necessary to the determination of his points of error in the instant
appeal.
        Rule 34.5(c)(1) of the Texas Rules of Appellate Procedure governs supplementation of
the clerk’s record. It states: “If a relevant item has been omitted from the clerk’s record, the trial
court, the appellate court, or any party may by letter direct the trial court clerk to prepare, certify,
and file in the appellate court a supplement containing the omitted item.” TEX. R. APP. P.
34.5(c)(1). “[T]he term ‘omitted’ refers to material that already existed as part of the trial record
but was omitted from the record on appeal.” Berry v. State, 995 S.W.2d 699, 702 n.5 (Tex.
Crim. App. 1999). This rule may not be “used to create a new trial record.” Id.
        Here, Appellant wishes to supplement the appellate record with material that was not a
part of the trial record. Because this evidence was not offered or admitted in the trial court, it
was never part of the trial record and, therefore, could not have been “omitted,” as defined by the
Texas Court of Criminal Appeals. Id. Therefore, supplementation of the clerk’s record with this
evidence would “create a new trial record,” which is not allowed by the Texas Rules of
Appellate Procedure. See R. 34.5(c)(1); Berry, 995 S.W.2d at 702 n.5; see also Graham v. Pazos
De La Torre, 821 S.W.2d 162, 164–65 (Tex. App.—Corpus Christi 1991, writ denied)
(determining appellant could not supplement the clerk’s record with a trial court order from a
different proceeding when the order was not admitted as evidence at trial). Accordingly,
Appellant’s motion for leave to supplement the clerk’s record is DENIED.

       It is so ORDERED on April 2, 2020.

                                                          PER CURIAM


       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ
                    CLERK OF COURT